DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group 1, claims 1-14 in the reply filed on 11/08/2021 is acknowledged.  The traversal is on the grounds that “Applicant believes that the groups could be commonly examined without undue burden, as at least some of the groups share common technical features that could be concurrently examined”.  This is not found persuasive because the Applicant alleges that the restriction was not proper without giving any reasons, the Examiner disagrees and maintaining the restriction. Claims 11-13 are withdrawn from consideration because these claims are classified in group 2 which is different class from group 1, claims 1-10 and 14.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanai et al. (“Yanai”, US 2016/0286144).

Regarding claim 1, Yanai discloses a solid-state imaging device comprising:
a plurality of unit pixels arranged in a row direction and a column direction (Yanai: see fig. 2 and par. [0043], wherein a plurality of unit pixels 200 arranged in a row direction and a column direction);
a plurality of vertical signal lines each connected to at least one of the unit pixels arranged in the column direction (Yanai: see fig. 2 and par. [0048], in which a plurality of vertical signal lines 231, 232 each connected to at least one of the unit pixels arranged in the column direction);
(Yanai: see figs.2, 4 and pars. [0035], [0048], [0068], noted that a plurality of first converters 203/204 connected to the respective vertical signal lines 231/232 and converting an analog pixel signal appearing on the corresponding vertical signal line into a digital pixels signal in reading each unit pixel arranged in the row direction);
an initialization voltage generator that outputs an initialization voltage for initializing the unit pixels or input nodes of the first converters (Yanai: see fig. 4 and pars. [0082]-[0083], [0094], noted that there should have an initialization voltage generator that outputs Vrf for initializing the unit pixels or input nodes of the first converters 203/204); and
an initialization voltage line that connects the initialization voltage generator and the first converters (Yanai: see fig. 4 and pars. [0082]-[0083], [0094], in which an initialization voltage line of Vrf that connects the initialization voltage generator and the first converters 203/204), wherein
the initialization voltage generator changes the initialization voltage that is output for each row and/or column to be processed by the first converters (Yanai: fig. 4 and pars. [0082]-[0083], [0094], [0111]-[0112], noted that the initialization voltage generator changes Vrf that is output for each row and/or column to be processed by the first converters 203/204 as an amount of change with respect to the initialization voltage Vrf  corresponding to each pixel signal of each column respectively).

Regarding claim 2, Yanai discloses the solid-state imaging device according to claim 1, wherein 
each of the first converters comprises a comparator in which a first input terminal is connected to any one of the vertical signal lines via a capacitor and a second input terminal receives a voltage for comparison via a capacitor (Yanai: see fig. 4 and par. [0063]-[0064], in which each of the first converters 203/204 comprises a comparator in which a first input terminal is connected to any one of the vertical signal lines 231/232 via a capacitor C2 and a second input terminal receives a voltage for comparison via a capacitor C3), and 
the initialization voltage line is connected to at least one of the first input terminal and the second input terminal (Yanai: see fig. 4 and pars. [0082]-[0083], [0094], in which an initialization voltage line of Vrf is connected to the first input terminal and the second input terminal).

Regarding claim 5, Yanai discloses the solid-state imaging device according to claim 2, further comprising:
a reference voltage generator that outputs a reference voltage whose voltage value changes in a ramp-like manner (Yanai: see figs. 2, 4 and par. [0049], wherein a reference voltage generator 205/206 that outputs a reference voltage whose voltage value changes in a ramp-like manner); and 
a reference voltage line that connects the reference voltage generator and the second input terminal of the comparator in the first converters via the capacitor (Yanai: see figs. 2, 4 and pars. [0049], [0064], in which a reference voltage line 241/242 that connects the reference voltage generator 205/206 and the second input terminal of the comparator in the first converters 203/204 via the capacitor C3).

Regarding claim 10, Yanai discloses the solid-state imaging device according to claim 1, wherein each of the first converters further comprises a mechanism that holds a first pixel signal obtained by digitally converting the analog pixel signal appearing on the vertical signal line after initializing the unit pixels and a second pixel signal obtained by digitally converting the analog pixel signal appearing on the vertical signal line after exposing the unit pixels to light (Yanai: see fig. 4 and pars. [0067], [0174]-[0176], [0127]-[0128], wherein each of the first converters 203/204 further comprises a latch circuit 512/522 that hold a first pixel signal Vs1 obtained by digitally converting a analog pixel signal appearing on the vertical signal line after initializing the unit pixels and a second pixel signal Vs2 obtained by digitally converting the analog pixel signal appearing on the vertical signal line after exposing the unit pixels to light).

Regarding claim 14, Yanai discloses the solid-state imaging device according to claim 10, wherein each of the first converters further comprises a mechanism that holds a first pixel signal obtained by digitally converting the analog pixel signal appearing on the vertical signal line after initializing the unit pixels and a second pixel signal obtained by digitally converting the analog pixel signal appearing on the vertical signal line after exposing the unit pixels to light (see the analysis of claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (“Yanai”, US 2016/0286144) in view of Bandyopadhyay et al. (“Bandyopadhyay”, US 2018/0309458).

Regarding claim 3, Yanai discloses the solid-state imaging device according to claim 2, further comprising:
a second converter that outputs the voltage for comparison (Yanai: see fig. 4 and par. [0064], in which capacitor C3 that outputs the voltage for comparison); and 
wiring that connects the second converter and the second input terminal of the comparator (Yanai: see fig. 4 and par. [0064], wherein wiring that connects the capacitor C3 and the second input terminal of the comparator Comp1).
Yanai does not disclose that the second converter switches a voltage value of the voltage for comparison that is output based on a comparison result output from the comparator.
However, Bandyopadhyay teaches that the second converter switches a voltage value of the voltage for comparison that is output based on a comparison result output from the comparator (Bandyopadhyay: see fig. 1 and pars. [0032]-[0033], noted that a SAR logic 104 switches a voltage value of the voltage for comparison that is output based on a comparison result output from the comparator 108).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Bandyopadhyay with the system/method of primary reference to include teaches that the second converter switches a voltage value of the voltage for comparison that is output based on a comparison result output from the comparator.
One would have been motivated to reconfigure the preamplifier portion, as an amplifier circuit to process, e.g., filter, amplify, or buffer, a quantization error at the DAC circuit (Bandyopadhyay: see par. [0030]).

Regarding claim 4, Yanai in the combination with Bandyopadhyay discloses the solid-state imaging device according to claim 3, further comprising:
a reference voltage generator that outputs a reference voltage having a constant voltage value (Yanai: see figs. 2, 4 and par. [0049], wherein a reference voltage generator 241 that outputs a reference voltage having a constant voltage value); and 
a reference voltage line that connects the reference voltage generator and the second converter in the first converters (Yanai: see figs. 2, 4 and pars. [0049], [0064], in which a reference voltage line that connects the reference voltage generator 241 and C3 in the first converters 203), wherein 
the second converter generates the voltage for comparison based on the reference voltage (Yanai: see figs. 2, 4 and par. [0064], in which C3 generates the voltage for comparison based on the reference voltage Vrmp1)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yanai et al. (“Yanai”, US 2016/0286144) in view of Matsuura (US 2012/0127356).

Regarding claim 8, Yanai discloses the solid-state imaging device according to claim 1.
Yanai does not disclose that a reading current source unit that controls a reading current flowing through each of the unit pixels, wherein a current value of the reading current is changed for each row to be processed by the first converters.
On the other hand, Matsuura teaches that a reading current source unit that controls a reading current flowing through each of the unit pixels, wherein a current value of the reading current is changed for each row to be processed by the first converters (Matsuura: see fig. 1 and par. [0044], in which a constant current source 30 that controls a reading current flowing through each of the unit pixels, wherein a current value of the reading current is changed for each row based on intensity of light of each pixel to be processed by the column ADCs 7).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Matsuura with the system/method of primary reference to include that a reading current source unit that controls a reading current flowing through each of the unit pixels, wherein a current value of the reading current is changed for each row to be processed by the first converters.
One would have been motivated to deliver a constant current irrespective of the voltage across the current source. 

Allowable Subject Matter
Claims 6-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697              


/LIN YE/Supervisory Patent Examiner, Art Unit 2697